Title: From James Madison to John Breckinridge, 15 June 1806
From: Madison, James
To: Breckinridge, John



Dear Sir
Washington June 15. 1806

I recd. by the last mail yours of the 24th. May.  Black Sultan will not be farmed, after the present Season, but sold for the best price that can be had.  It is supposed that the race fields this fall will present the best Markets; and that in the neighbourhood of this City will probably the one entitled to preference.
Our last letters from Armstrong & Bowdoin, were of the 9th. of March.  They continue to state circumstances which shew that our arrangements were well formed & well timed; and that as the war is likely to proceed, and the delays with G. B. have in some degree kept pace with those in relation to Spain, that the prospect is still favorable.  From Monroe we have letters to the 20th. of apl.  He had then just returned from a formal conference with Mr. Fox, which left him under increased expectations from the present tone of the British policy towards this Country.  Mr. Pinkney sailed about the middle of last Month.
Subpoenas have been served on the heads of Depts. here, to attend the trial of Ogden & Smith; and from the Spirit which prevails at N. York, and the hope that a wound can in some way or other be given to the Executive, the Court will doubtless be pressed not to withhold attachments, if the processes should not be voluntarily obeyed.  The District Attorney, under the local impression on the friends of the administration, recommends our attendance.  The President will take up the subject in a day or two, and fix the course to be pursued.
Heavy complaints are heard from various districts of the Wheat Country, agst. a Catterpillar which is ravaging the fields.  It attacks also the Tobo. Corn & meadows.  I hope the calamity is not so general as to be material in a public view; but there will be many examples of individual ruin.
Mr. Cabell who lately visited Europe is here on his way home.  He appears to have perfectly regained his health.  His conversation makes a very favorable impression in favor of his talents & other titles to esteem.  I remain Dr. Sir very sincerely Yr. friend & servt.

James Madison

